Name: 2002/613/EC: Commission Decision of 19 July 2002 laying down the importation conditions of semen of domestic animals of the porcine species (Text with EEA relevance) (notified under document number C(2002) 2676)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  agricultural activity;  tariff policy;  trade;  means of agricultural production
 Date Published: 2002-07-25

 Avis juridique important|32002D06132002/613/EC: Commission Decision of 19 July 2002 laying down the importation conditions of semen of domestic animals of the porcine species (Text with EEA relevance) (notified under document number C(2002) 2676) Official Journal L 196 , 25/07/2002 P. 0045 - 0057Commission Decisionof 19 July 2002laying down the importation conditions of semen of domestic animals of the porcine species(notified under document number C(2002) 2676)(Text with EEA relevance)(2002/613/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC(1) of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species, as last amended by Commission Decision 2000/39/EC(2), and in particular Article 7(1), Article 9(2) and (3) and Article 10(2) thereof,Whereas:(1) Commission Decision 93/160/EEC(3), as last amended by Decision 1999/150/EC(4), lays down the list of third countries from which porcine semen may be imported.(2) Commission Decision 93/199/EEC(5), as last amended by Decision 94/667/EC(6) lays down animal health conditions and veterinary certification for the importation of porcine semen from third countries.(3) Commission Decision 95/94/EC(7), as last amended by Decision 2001/727/EC(8), lays down the list of semen collection centres officially approved for the export to the Community.(4) Cyprus should be added to the list of third countries from which imports are authorised by Decision 93/160/EEC, following Commission missions and in the light of the situation achieved with regard to animal health in this country.(5) The competent veterinary services of Cyprus, Switzerland, Canada and Hungary have forwarded requests for addition to the list of centres officially approved in their territories for the export of semen of domestic animals of the porcine species to the Community, established by Commission Decision 95/94/EC.(6) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 90/429/EEC have been provided to the Commission by the competent veterinary services of the countries concerned, and the collection centres concerned have been officially approved for exports to the Community.(7) The model of the animal health certificate provided for in Commission Decision 93/199/EEC, needs to be adapted to take into account the animal health situation in each third country and the amendments of Directive 90/429/EEC.(8) It is more convenient to gather, in the same document, all the information relating to the importation of porcine semen (list of third countries authorised, veterinary requirements applying to importations and list of semen collection centres approved in those third countries), and to repeal Decisions 93/160/EEC, 93/199/EEC and 95/94/EC accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Member States shall authorise the importation from third countries listed in Annex I of porcine semen conforming to the conditions laid down in the model veterinary certificate in Annex III, and collected in the approved semen collection centres listed in Annex V.2. Member States shall authorise the importation from third countries listed in Annex II of porcine semen conforming to the conditions laid down in the model veterinary certificate in Annex IV, and collected in the approved semen collection centres listed in Annex V.Article 2Member States may refuse admission of semen from collection centres where boars vaccinated against Aujeszky's disease are admitted, to their territory or to a region of their territory, when it has been recognised as free of Aujeszky's disease in accordance with Article 10 of Council Directive 64/432/EEC(9).Article 3Decisions 93/160/EEC, 93/199/EEC and 95/94/EC are repealed.Article 4Imports of semen certified according to the provisions and the model of certificate formerly in force shall be accepted for a period of maximum three months after the date of publication of this decision.Article 5This Decision shall apply as from the twentieth day following that of its publication in the Official Journal of the European Communities.Article 6This Decision is addressed to the Member States.Done at Brussels, 19 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 62.(2) OJ L 13, 19.1.2000, p. 21.(3) OJ L 67, 19.3.1993, p. 27.(4) OJ L 49, 25.2.1999, p. 40.(5) OJ L 86, 6.4.1993, p. 43.(6) OJ L 260, 8.10.1994, p. 32.(7) OJ L 73, 1.4.1995, p. 87.(8) OJ L 273, 16.10.2001, p. 23.(9) OJ 121, 29.7.1964, p. 1977/64.ANNEX ICanadaNew ZealandUnited States of AmericaANNEX IISwitzerlandHungaryCyprusANNEX III>PIC FILE= "L_2002196EN.004802.TIF">>PIC FILE= "L_2002196EN.004901.TIF">>PIC FILE= "L_2002196EN.005001.TIF">>PIC FILE= "L_2002196EN.005101.TIF">ANNEX IV>PIC FILE= "L_2002196EN.005202.TIF">>PIC FILE= "L_2002196EN.005301.TIF">>PIC FILE= "L_2002196EN.005401.TIF">>PIC FILE= "L_2002196EN.005501.TIF">ANNEX V>TABLE>